                Case 2:20-po-00620-DB Document 4 Filed 03/29/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,             )   2:20-po-00620-DB
                                           )
12                     Plaintiff,          )   ORDER TO DISMISS AND VACATE INITIAL
                                           )   APPEARANCE
13         v.                              )
                                           )
14   MICHAEL E. GILLETTE,                  )   DATE: January 12, 2021
                                           )   TIME: 9:00 a.m.
15                     Defendant.          )   JUDGE: Honorable Deborah Barnes
                                           )
16                                         )
                                           )
17

18         It is hereby ordered that the plaintiff United States of

19   America’s Motion to Dismiss Case Number 2:20-po-00620-DB with

20   prejudice is GRANTED.

21         It is further ordered that the initial appearance scheduled on

22   January 12, 2021, is vacated.

23         IT IS SO ORDERED.

24

25   Dated: March 29, 2021
                                           /s/ Deborah Barnes
26                                                                              _
                                           HON. DEBORAH BARNES
27
                                           United States Magistrate Judge
28

     ORDER TO DISMISS AND
     VACATE INITIAL APPEARANCE                  1             U.S. v. MICHAEL E. GILLETTE
